Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 31-33, 35, 40, 41, 43, 44 and 46-55 are currently pending. Claims 31, 46, 50, 51 and 54 have been amended by Applicants’ amendment filed 02-10-2022. No claims have been added or canceled by Applicants’ amendment filed 02-10-2022.

Applicant's election without traverse of Group I, claims 31-48, directed to a method for spatial detection of a nucleic acid of a tissue sample, and the election of Species as follows:
Species (A): wherein the species election of nucleic acid of the tissue sample is DNA (claim 35),
Species (B): wherein species election of generating comprises amplifying all or a portion of the generated nucleic acid molecules (claim 40), and
 Species (C): wherein the species election of method of claim 31, further comprising a step is counting the generated nucleic acid molecule (claim 41), in the reply filed May 1, 2019 was previously acknowledged.

Claims 34, 36-39, 43-51, 53 and 55 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 
The restriction requirement was deemed proper and was made FINAL.

The claims will be examined insofar as they read on the elected species.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 31-33, 35, 40, 41, 47, 48, 52 and 54 are under consideration to which the following grounds of rejection are applicable. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on August 20, 2021; August 27, 2021; September 10, 2021; September 15, 2021; September 24, 2021; October 1, 2021; October 8, 2021; October 18, 2021; October 26, 2021; November 2, 2021; November 8, 2021; November 16, 2021; November 19, 2021; November 29, 2021; December 3, 2021; December 9, 2021; December 14, 2021; December 28, 2021; December 30, 2021; January 12, 2022; February 10, 2022; February 14, 2022; February 28, 2022; March 7, 2022; March 15, 2022; March 22, 2022; March 28, 2022; April 7, 2022; April 11, 2022; April 18, 2022; April 26, 2022 and April 28, 2022 have been considered. 
Initialed copies of the IDSs accompany this Office Action.

Priority
The present application filed January 22, 2019 is a CON of US Patent Application No. 16/043,038, filed July 23, 2018, which is a CON of US Patent Application No. 14/111,482, filed October 11, 2013 (now US Patent 10030261), which is a 35 U.S.C. 371 national stage filing of International Application No. PCT/EP2012/056823, filed on April 13, 2012, which claims the benefit of United Kingdom Patent Application No. 1106254.4, filed on April 13, 2011.

Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosures of the prior-filed United Kingdom application GB1106254.4, filed April 13, 2011 fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. The specific method steps recited in independent claim 31 do not have support for “a nucleic acid array comprising a fiducial frame” as recited in instant claim 31, lines 3-4. Therefore, the priority date for the presently claimed invention is April 13, 2012, the filing date of International Application PCT/EP2012/056823, filed April 13, 2012.
Applicants are invited to specifically indicate the location of the cited phrase pertinent to claims 31-33, 35, 40, 41, 47, 48, 52 and 54 of the instant application.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed February 10, 2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Claim Rejections - 35 USC § 102
The rejection of claims 31-33, 35, 40, 41, 47, 48 and 52 is withdrawn under 35 U.S.C. 102(b) as being anticipated by Peter et al. (US Patent No. 9834814, issued December 5, 2017; effective filing date September 22, 2014).
Based on Applicant’s amendments to the claims resulting in a revised priority date, Peter et al. is not prior art to the instant Application.
In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


Maintained Objections/Rejections
	Claim Interpretation: the term “fiducial frame” in claim 31 is interpreted to refer to any system, object, mark, image, and/or molecule that provides a point of reference and/or a measure in an imaging 
system (e.g., marks on a slide, a digital microscope stage, computer graphics, fluorescent markers, etc.).
	The term “array” is interpreted to refer to an object substrate (e.g., a glass slide) upon which a plurality of features is immobilized (as defined in the instant as-filed Specification at pg. 6, lines 4-7). 

Claim Rejections - 35 USC § 112 – 2nd paragraph
The rejection of claims 31-33, 35, 40, 41, 47, 48 and 52 is maintained, and claim 54 is newly rejected, under 35 U.S.C. 112, 2nd paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 31 is indefinite for the recitation of the term “providing a nucleic acid array comprising a fiducial frame and a plurality of features immobilized on the nucleic acid array” in lines 3-4 because it is unclear whether the phrase is intended to indicate that both the “fiducial frame” and the “plurality of features” are immobilized on the nucleic acid array; or whether only the “plurality of features” are immobilized on the nucleic acid array and, thus, the metes and bounds of the claim cannot be determined.
Claim 54 is indefinite for the use of parentheticals in the term “molecules(s)” in line 4 because parentheses comment on, or qualify, part of the sentences. It is unclear whether the limitations in parentheses are meant to be limitations in the claims or whether they are only suggestions, examples of a preferred embodiment, or synonym. Accordingly, the metes and bounds of the claim are not clear.
Claims 32, 33, 35, 40, 41, 47, 48 and 52 are indefinite insofar as they ultimately depend from claim 31.

Claim Rejections - 35 USC § 103(a)
(1)	The rejection of claims 31-33, 35, 40, 41, 47, 48 and 52 is maintained, and claim 54 is newly rejected, under 35 U.S.C. 103(a) as being unpatentable over Muraca (International Patent Application WO0224952A1, published March 28, 2002; of record) in view of Chee et al. (International Patent Application WO03002979, published January 9, 2003; of record).
Regarding claims 31 (in part), 32, 33, 35, 48, 52 and 54, Muraca teaches a side-by-side comparison of the biological characteristics of a test tissue with the biological characteristics of multiple control tissue samples (pg. 2, lines 1-3). Muraca teaches a method of evaluating a test tissue sample, comprising; providing a profile array substrate, placing a test tissue sample at the first location, reacting the test tissue and the microarray with a molecular probe and comparing the reactivity of the test tissue with tissue samples in the microarray, where the expression of the gene is the expression of an RNA molecule (interpreted as a nucleic acid) and/or protein molecule, such that the molecular probe is a nucleic acid molecule including a DNA molecule, or an RNA molecule (corresponding to an array; plurality of features; contacting the array with a tissue sample oriented in relations to the array to correlate with a distinct position of the capture probe; capture probe; capture domain; positional domain; tissue DNA; and determining the location of the nucleic acid in the tissue section, claim 31a, 31b, 31d; and 35) (pg. 5, lines 9-15 and 19-22). Muraca teaches that the sequence of a gene known to be associated with a disease is used to generate a probe or primer; and that the profile array substrate communicates with a detector which displays an image of the test tissue sample, wherein information relating to the reactivity of tissue samples in the microarray is compared to information relating to the source of the tissues (corresponding to generating nucleic acid; determining positional domain; correlating a sequence analysis information with an image of the tissue sample; and determining the location of the nucleic acid in the tissue sample, claims 31(c) and 31(d)) (pg. 36, lines 12-13; pg. 42, lines 23-25 and pg. 58, claim 57). Muraca teaches that the first location for receiving a test tissue, wherein the first location is a portion of the substrate which can form a stable association with a test tissue specimen, such that the test tissue specimen retains its position on the substrate during at least one molecular procedure, wherein the test tissue is a tissue section including a section of frozen, paraffin-, or plastic-embedded tissue block (interpreted as a fiducial frame, claim 31a) (pg. 18, lines 19-24). Muraca teaches using profile array substrates in molecular profiling, wherein a test tissue is obtained from an individual suspected of having a trait (e.g., a disease such as cancer), and is placed on a profile array substrate at a first location, such that the test sample and the microarray are contacted with a molecular probe reactive with a biomolecule and the reactivity of the molecular probe is measured to provide an indicia of the presence, absence or form of the biomolecule; and that reactivity can be any of binding, cleavage, processing, and/or labeling such that reactivity of the molecular probe with the test tissue is compared with the reactivity of the molecular probe with different sublocations on the microarray, wherein reactivity of the sublocations on the microarray in at least one test is known and is characteristic of a biological trait, such that reactivity of the test tissue is indicative that the test tissue shares that biological trait (pg. 35, lines 6-20). Muraca teaches that probes for in situ hybridization can be DNA or RNA oligonucleotides; and that test probes can include nucleic acids and nucleic acid arrays such as oligonucleotide arrays, cDNA arrays, and peptide arrays (corresponding to a positional domain comprising a nucleotide sequence, claim 31(a)) (corresponding to a positional domain comprising a nucleotide sequence, claim 31(a)) (pg. 45, lines 9-10; and pg. 47, 19-22). Muraca teaches that nucleic acid probes are detectably labeled prior to hybridization with a tissue sample, wherein a detectable label that binds to the hybridization product can be used, and wherein labels for nucleic acids can be detectable by spectroscopic, photochemical, biochemical, immunological, or chemical means, including magnetic labels such as Dynabeads (corresponding to immobilized on beads; and interpreted as a positional domain sequence encompassing detectable by sequencing, claims 31, 32 and 33) (pg. 42, lines 28-33; and pg. 43, first partial paragraph, lines 3-4). Muraca teaches that the role of the diagnostic molecules are evaluated by comparing the expression of the molecules in different sub-locations on the microarray with information in a database relating to the type of tissue, its developmental state, and/or traits of the individual from which the tissue is obtained (pg. 48, lines 19-22). Muraca teaches that nucleic acid hybridization can be automated including for both detection and probing, wherein a profile array substrate that has been reacted with a molecular probe is in communication with a detector, such that a light source in proximity to the tissue samples on the substrate transmits light to the sample and light transmitted by the samples is received by the detector, such that the optical information from the tissues samples on the microarray is displayed as an image of the tissue on the interface of the display of a user device included in the tissue information system (interpreted as correlating a probe to a location in the tissue section, claim 31) (pg. 47, lines 6-17). Muraca et al. teach that labels can be coupled to the nucleic acid probes including by random primer extension (interpreted as random nucleic acid sequence, claim 31a) (pg. 33, lines 12-14). Muraca teaches that means for detecting specific DNA sequences within genes are well known to those of skill in the art (interpreted as encompassing sequencing, claim 54) (pg. 42, lines 25-26). Muraca et al. teach that an indirect labeled probe is one which bears a moiety to which a detectable label is subsequently bound, typically after the probe is hybridized with the target nucleic acid, such that labels can be coupled to nucleic acid probes in a variety of means known to those of skill in the art such as nick translation or random primer extension, wherein sequences can be labeled as they are amplified (interpreted extending a 3’ end of the capture probe using the nucleic acid; and amplification, claim 48) (pg. 43, lines 9-14 and 21-22). Muraca et al. teach ISH or FISH probes or other nucleic acid molecular probes that are used to evaluate the absolute amounts of nucleic acids in cells within a tissue, or in another embodiment, ISH or FISH probes are used to detect allelic variants which result from mutations such as point mutations, deletions, insertions, or rearrangements in a gene or interest, and that ISH or FISH is performed with one or more amplification steps such as by performing in situ PCR (interpreted as extending the 3’ end of the capture probe using the nucleic acid of the tissue section by PCR; amplification; DNA polymerase reaction; and determining all or a part of the nucleotide sequence of the nucleic acid of the tissue section, claims 31c, 31d, 48, 52 and 54) (pg. 46, lines 17-26). Muraca et al. teach test probes identifying diagnostic biomolecules are contacted with a profile array substrate to identify the presence, amount and/or form of the diagnostic biomolecule in a microarray comprising different types of healthy and/or diseased tissues, wherein the molecular characteristic being examined includes the expression of nucleic acids (interpreted as encompassing determining all or part of a nucleotide sequence; and the nucleotide sequences of (i) and (ii) indicate the nucleic acid was obtained from the tissue section at a distinct position on the nucleic array by the capture probe, claim 31d) (pg. 31, lines 12-13; and pg. 47, lines 30-32). Muraca teaches that signals transmitted to the tissue information system relating to optical information from the tissues are displayed and/or stored within the electronic database, such that optical information from tissue samples on the microarray is displayed as an image of the tissues on the interface of the display of a user device included in the tissue information system (interpreted as determining the location of the nucleic acid in the tissue section, claim 31d) (pg. 47, lines 12-16).
Regarding claim 40, Muraca teaches that one or more amplification steps is performed to amplify nucleic acids in tissue samples on the profile array substrate (corresponding to amplification, claim 40) (pg. 59, claim 78, lines 29-30).
Regarding claim 41, Muraca teaches comparing comprises detecting changes in the copy number of a nucleic acid in the test tissue sample (corresponding to counting nucleic acid, claim 41) (pg. 59, claim 77, lines 27-28).
The Muraca does not teach a degenerate nucleic acid sequence (instant claim 31, in part); releasing amplified nucleic acid products from the nucleic acid array (instant claim 47).
Regarding claims 31 (in part), Chee et al. teach compositions that utilize microspheres or beads on the surface of a substrate, such that a correlation of the location of an individual site on the array with the bead or bioactive agent at that particular site can be made (pg. 4, first partial paragraph, lines 1-6). Chee et al. teach that Figure 13 depicts construction of probes on bead containing encoding sequences, zipcodes, and a gene-specific sequence, wherein two different encoding cassettes are employed to facilitate the primer extension using primers with universal or degenerate bases; and that Figure 14 depicts incorporation of a cleavable linker between the encoding sequences and gene-specific sequences (interpreted as primer extension; and a capture probe comprising a degenerate nucleic acid sequence, claim 31) (pg. 7, first and second full paragraphs; and Figures 13 and 14). Chee et al. teach a coding/decoding systems to identify a bioactive agent at each location in an array, comprising; (a) the use of a decoding binding ligands (DBLs), generally directly labeled, that binds to either the bioactive agent or to identifier binding ligands (IBLs) attached to beads (interpreted as immobilized); (b) positional decoding, for example, either by targeting the placement of beads (e.g., by using photoactivatable or photocleavable moieties to allow the selective addition of beads to particular locations), or by using sub-bundles or selective loading of the sites; (c) selective decoding, wherein only those beads that bind to a target are decoded; or (d) combinations of any of these, wherein the decoding binding ligands will either bind to a distinct identifier binding ligand partner that is placed on the bead, or to the bioactive agent itself, such as when the beads comprise single-stranded nucleic acids as the bioactive agents (corresponding to an array; spatial detection; determining a position; correlating the positional domain to the feature on the array; and immobilized onto a bead, claims 31(d), 31(e) and 33) (pg. 8, first partial paragraph; and pg. 8, second full paragraph). Chee et al. teach that bioactive agents can be obtained from a variety of sources including libraries of synthetic or natural compound, such that in a preferred embodiment, bioactive agents are random peptides from about 5 to about 30 amino acids (corresponding to random nucleic acid sequence, claim 31 (in part)) (pg. 13, last partial paragraph, lines 1-2; and pg. 14, third full paragraph, lines 1-4). Chee et al. teach IBL-DBL pair comprising substantially complementary single-stranded nucleic acids, wherein the binding ligands can be referred to a “identifier probes” and “decoder probes”, wherein the identifier and decoder probes range from about 4 base pairs in length to about 1000 (pg. 21, fourth full paragraph). Chee et al. teach a usable portion of the bioactive agent (e.g., nucleic acid sequence), such that “useable” portion is meant the adapter sequence or target sequence, wherein the bioactive agent also is synthesized with a primer region to facilitate sequencing or primer extension analysis of the encoding sequence as shown in Figure 12; that in a preferred embodiment, the subsequent primer is lengthened by the addition of a degenerate base; and decoding by sequencing (corresponding to sequencing all or a portion of the generated nucleic acid; determining (i) all or part of a sequence of the nucleic acid of the tissue sample; and determining all or part of the sequence of the positional domain; extending the capture probe; and capture probe comprising a degenerate sequence, claims 31 and 54) (pg. 30, second full paragraph, lines 1-5; pg. 30, last full paragraph, line 1; and Figure 12). Chee et al. teach a spatial or positional coding system (pg. 35, second full paragraph, line 1). Chee teaches a degenerate probe sequence is attached to one or more constant probe regions, wherein “constant” probe region is meant a portion of the probe that is invariant among a population of decoder probes, such that the degenerate region or variable region is flanked by constant regions (interpreted as a capture probe comprise a degenerate nucleic acid sequence, claim 31) (pg. 36, last partial paragraph; and pg. 37, first partial paragraph). Chee et al. teach that the cDNA array can be used for mapping deletions/insertions or copy number changes in the genome, for example, from tumors of other tissue samples (corresponding to determining all or part of a nucleotide sequence, claim 31d) (pg. 65, second full paragraph). Chee et al. teach that mixtures of nucleic acid analogs can be made including wherein the nucleic acids can be DNA such as both genomic and cDNA, RNA or a hybrid (pg. 16, first partial paragraph, lines 8-10). Muraca teaches that by comparing the staining quality, location and intensity of antibody staining of tissue samples at different sublocations of the microarray and an identical substrate comprising pre-stained sublocations, the ultimate in quality control can be achieved (interpreted as a fiducial frame, claim 31a) (pg. 49, lines 7-9). Chee et al. teach that dideoxynucleotides chain-termination sequencing is done using the compositions of the invention, wherein a DNA polymerase is used to extend a primer using fluorescently labeled ddNTPs, such that the 3’ end of the primer is located adjacent to the SNP site (corresponding to a DNA polymerase reaction, claim 52) (pg. 62, first full paragraph, lines 2-4). Chee et al. teach affinity capture utilizing hybridization can be used to attached cloned nucleic acids to beads including that polyA + RNA is routinely captured by hybridization to oligo-dT (interpreted as a capture sequence, claim 31) (pg. 17, first full paragraph).
Regarding claim 47, Chee et al. teach that beads at either the positive or negative signal locations can be either selectively tagged or released from the array such as through photocleavable linkers, and subsequently sorted or enriched in a fluorescence-activated cell sorter (FACS), wherein either all negative beads are released, and then all positive beads are either released or analyzed in situ (pg. 26, fifth full paragraph, lines 6-10).
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”.  Therefore, in view the benefits of distributing bioactive agents attached to beads randomly onto a substrate as exemplified by Chee et al., it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the molecular probes in method of creating a profile array substrate to enable a side by side comparison of biological characteristics of a test tissue section as disclosed by Muraca to include the spatial and positional systems including beads comprising probes containing encoding sequences, zipcode sequences, and a gene-specific sequences comprising universal or degenerate sequences; as well as, identifier probes and decoder probes as taught by Chee et al., with a reasonable expectation of success in identifying a bioactive agent at each location in an array that is bound to a target analyte including a target nucleic acid in a tissue section; in mapping changes in the genome from tumors or other tissue samples as compared to control tissue; and/or to create a profile array substrate that communicates with a detector to display an image of the test tissue sample for the identification of gene expression at each location on the tissue array.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed February 10, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the 35 USC 103(a) rejection of Muraca and Chee I was previously withdrawn by the Office in the Office Action dated May 19, 2021 (Applicant Remarks, pg. 10, first full paragraph); (b) Muraca does not describe that a molecular probe is attached to a substrate, nor a molecular probe that includes both a positional domain and a capture domain that are separate, non-overlapping domains (pg. 11, first full paragraph, lines 2-5); (c) Muraca and Chee do not describe the use of (i) all or a part of a nucleotide sequence of a nucleic acid of the tissue section specifically bound to the capture domain, or a complement thereof, and (ii) a nucleotide sequence of the positional domain to indicate the nucleic acid was obtained from the tissue section at a distinct position on the nucleic acid array, thereby determining the location of the nucleic acid in the tissue section (pg. 10, last partial paragraph; pg. 11, first partial paragraph; and pg. 11, first full paragraph, lines 5-10); and (d) rejections as applied to the instant claims should be withdrawn due to previously submitted evidence of indicia of non-obviousness including: (1) satisfaction of a long-felt need, which has been articulated in 2013 by the Marx I reference; and (2) industry praise, such as found in Marx I and Marx II, which describes spatially resolved transcriptomics as the “Method of the Year” (Applicant Remarks, pg. 15, last full paragraph through pg. 19, first partial paragraph).
Regarding (a), Applicant’s assertion that the 35 USC 103(a) rejection of the claims with regard to  of Muraca and Chee I was previously withdrawn by the Office in the Office Action dated May 19, 2021, is not found persuasive. The Examiner notes that the prior filed Office Action, mailed May 19, 2021, was vacated in favor of a Non-Final Office Action, mailed August 11, 2021 (See; Office Action mailed August 11, 2021; pg. 2, Detailed Action). Thus, the 35 USC 103(a) rejection referred to by Applicant was not withdrawn. 
Regarding (b) and (c), it is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Moreover, as noted in MPEP 2111.04(I), the determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). For clarity, it is noted that instant claim 31 recites: “the capture probe comprises (i) a first sequence comprising a capture domain, and (ii) a second sequence comprising a positional domain” in lines 5-9. Applicant’s assertion that Muraca does not describe that a molecular probe is attached to a substrate, nor a molecular probe that includes both a positional domain and a capture domain that are separate, non-overlapping domains; and that Muraca and Chee do not teach that (i) and (ii) indicate the nucleic acid was obtained from the tissue section at a distinct position on the array, is not found persuasive. As noted supra, the rejection of record is based on the combination of Muraca and Chee et al. references. 
Muraca teaches:
providing a profile array substrate, placing a test tissue sample at the first location, reacting a test tissue and the microarray with a molecular probe, and comparing the reactivity of the test tissue with tissue samples in the microarray, wherein detection of the reaction of the molecular probe with a tissue sample identified the expression of an RNA molecule and/or protein molecule (interpreted as a molecular probe attached to a substrate; and a probe including a capture domain, and a positional domain comprising a nucleotide sequence);

placement of a test tissue sample on the profile array substrate at the first location permits a side-by-side comparison of the biological characteristics of a test tissue at the first location with the biological characteristics of tissues within the microarray, that test probes identifying diagnostic biomolecules are contacted with a profile array substrate to identify the presence, amount and/or form of the diagnostic biomolecule in a microarray comprising different types of healthy and/or diseased tissues (interpreted as a probe attached to an array substrate; and (i) and (ii) indicate the nucleic acid was obtained from the tissue section at a distinct position on the nucleic acid array by the capture probe, thereby determining the location of the nucleic acid in the test tissue);

test probes can include antibodies, nucleic acids, enzymes, substrates and the like, and are identified by screening any, or all of, the nucleic acid array (e.g., oligonucleotide arrays, cDNA arrays, ESTA), peptide arrays, small molecule arrays or a tissue microarray (interpreting nucleic acids as comprising a first sequence and a second sequence including a capture domain and a positional domain comprising a nucleotide sequence); 

hybridizing detectably labeled nucleic acid probes with a tissue sample, wherein detectable labels can be detectable by spectroscopic, photochemical, biochemical, immunochemical, or chemical means, wherein labels can be coupled to nucleic acid probes including DNA or RNA oligonucleotides (interpreted as encompassing a positional domain that is detectable by sequencing); and

the diagnostic molecules are evaluated by comparing the expression of the molecules in different sub-locations on the microarray with information in a database relating to the type of tissue, its developmental state, and/or traits of the individual from which the tissue is obtained (interpreted as encompassing determining all or part of a nucleotide sequence; and the nucleotide sequences of (i) and (ii) indicate the nucleic acid was obtained from the tissue section at a distinct position on the nucleic array by the capture probe).

Chee et al. teach:

Figure 13 illustrates a bead of the invention comprising an encoding sequence, a zipcode, an encoding sequence, a zipcode and a gene-specific sequence (interpreting the zipcode as a positional domain and the gene-specific sequence as a capture domain); and

after the array is made, a correlation of the location of an individual site on the array with the bead or bioactive agent at that particular site can be made, wherein the microspheres comprise at least a first and a second subpopulation each comprising a bioactive agent and an identifier binding ligand that will bind a decoder binding ligand, such that the identification of the bioactive agent can be elucidated including decoding by sequencing (interpreted as encompassing a capture sequence and a positional domain; and nucleotide sequences of (i) and (ii) indicate the nucleic acid was obtained from the tissue section at a distinct position on the nucleic array by the capture probe).

Moreover, consistent with MPEP 2111.04(I) (discussed supra), the “thereby” clause of claim 31(d), which recites “thereby determining the location of the nucleic acid in the tissue section”, is not given patentable weight because it simply expresses the intended result of a process step positively recited. Thus, the combined references of Muraca and Chee et al. teach all of the limitations of the claims.
Regarding (d), please see the discussion below for the analysis of Applicant’s indicia of non-obviousness.



(2)	The rejection of claims 31-33, 35, 40, 41, 47, 48 and 52 is maintained, and claim 54 is newly rejected, under 35 U.S.C. 103(a) as being unpatentable over Chee (US Patent Application Publication No. 20110245111, published October 6, 2011; PCT/US11/31308, filed April 5, 2011; effective fling date April 5, 2010; of record) in view of Chee et al. (International Patent Application WO03002979, published January 9, 2003; of record) as evidenced by Zhu et al. (BioTechniques, 2001, 30, 892-897; of record).
Regarding claims 31 (in part), 34, 40, 41, 46, 47, 52 and 54, Chee teaches an invention that provides assays and assay systems for use in spatially encoded biological arrays, wherein the assay system comprises an assay capable of high levels of multiplexing where reagents are provided to a biological sample in defined spatial patterns, instrumentation capable of controlled delivery of reagents according to the spatial patterns, and a decoding scheme providing a readout that is digital in nature (Abstract). Chee teaches that the assay system further comprises an amplification step between the separating step and the determining step, such that the determining step is performed by nucleic acid sequencing including sequencing that is high-throughput digital nucleic acid sequencing (interpreted as sequencing all or part of the nucleic acid sequence  of the tissue section bound to the capture domain; and the sequence of the positional domain, claims 31d and 54) (paragraph [0010]). Chee teaches an assay system to determine spatial patterns of abundance or activity or both of multiple protein targets at multiple sites in a sample, the steps comprising: (i) providing a sample affixed to a support; (ii) delivering encoded probes (interpreted as a plurality of features, claim 31a) for the multiple protein targets in the sample in a known spatial pattern, where each encoded probe comprises a protein probe region that can interact with the protein targets (interpreted as a capture domain, claim 31(a)(i)), and a coding tag that identifies a location of the site to which the encoded probe was delivered and the protein probe region of the encoded probe of which the coding tag is part (interpreted as the positional domain, claim 31(a)(ii)); (iii) allowing the encoded probes to interact with the protein targets (interpreted as contacting, claim 31b); (iv) separating encoded probes that interact with the protein targets from the encoded probes that do not interact with the protein targets; (v) determining all or a portion of a sequence of the encoded probes by high-throughput sequencing (determining all or part of the nucleotide sequence of the nucleic acid; and determining all or part of the positional domain, claim 31d); and (vi) associating the abundance or activity or both of the multiple protein targets to the locations of the multiple sites in the sample (interpreted as quantifying; spatially detecting the nucleic acid; and correlating), wherein samples can be any biological sample including tissue sections (interpreted as features; capture domain; positional domain; contacting; and determining all or part of the nucleotide sequence of the nucleic acid; determining all or part of the positional domain; spatially detect the nucleic acid; sequencing; and determining the location of the nucleic acid in the tissue section, claims 31a, 31b, 31d, 41 and 46) (paragraphs [0015]; and [0052], lines 1-6). Chee teaches that the amount of biological target, here a DNA target sequence (interpreted as DNA), at each assay location is systematically varied on a microarray substrate, for example, in a microarray with 50 micron spot size, a 1 mm2 area contains approximately 400 spots (also interpreted as a plurality of features; and a nucleic acid array, claims 31a and 35) (paragraph [0098], lines 1-5). Chee teaches that biological targets include any molecule of interest including RNA, genomic DNA, cDNAs, amplicons or other nucleic acid sequences (paragraph [0042], lines 4-8). Chee teaches that some aspects of the assay further comprise an amplification step between the separating step and the determining step, wherein the determining step can be performed by nucleic acids sequencing (interpreted as extending, claim 31c) (paragraph [0010]), wherein a fast, simple method for constructing full-length cDNA libraries using SMART technology is known art, wherein the procedure uses the template-switching activity of the MMLV reverse transcriptase to synthesize and anchor first-strand cDNA in one step as evidenced by Zhu et al. (Abstract). Chee teaches in Figure 4, that the first encoded probe 420 comprises a coding tag 408, associated with, for example, a universal priming site for amplification of the assay products or an adapter to enable identification of the coding identifiers using sequencing technologies 404; while the second encoded probe 422 comprising coding tag 406, associated with, for example, a universal priming site for amplification of the assay products or an adapter to enable identification of the coding identifiers using sequencing technologies 410 (interpreted as generating amplification products; encompassing extending; and determining, claims 31c and 40) (paragraph [0062]). Chee teaches that a “primer” is an oligonucleotide, either natural or synthetic, that is capable of forming a duplex with a polynucleotide template, of acting as a point of initiation of nucleic acid synthesis and being extended from its 3’ end along the template so that an extended duplex is formed, wherein primers usually are extended by a DNA polymerase (interpreted as extending a 3’ end of the capture probe; and extending using a DNA polymerase, claim 31c and 52) (paragraph [0030]). Chee teaches that samples can be any biological sample including tissue sections such as whole animals sectioning and tissue biopsies, wherein an important aspect of the invention is that the biological samples are immobilized on a substrate surface having discrete, independently measurable areas (paragraph [0052], lines 1-7 and 14-16). Chee teaches a reagent delivery system includes the delivery of reagents to discrete portions of the biological sample, while maintaining the integrity of the spatial patterns of the encoding scheme, wherein the reagent delivery system of the assay systems comprise optional imaging means, reagent delivery hardware and control software (paragraph [0071]). Chee teaches that the assay system comprises imaging means to determine features and organization of the biological sample of interest such as a microscope, CCD or IGFET-based (e.g., CMOS-based) imager; and that 3-dimensional patterns of gene expression are determined by analyzing a series of tissue sections, in a manner analogous to image reconstruction in CT scanning (interpreted as imaging the tissue section, claim 46) (paragraphs [0080], lines 1-10; and [0089], lines 1-4). Chee teaches that in the case where the probe is transformed via interaction with the target, it is convenient to collect all encoded probes, such that in cases where probes have been transformed via cleavage, the transformed probes can be separated (interpreted as releasing products from the array, claim 47) (paragraph [0045]). Chee teaches that once the reacted (transformed) or interacted encoded probes are separated from the unreacted encoded probes, the sequence of the reacted and/or interacted encoded probes is determined by sequencing, which allows mapping of the assay results back to locations in the biological sample including next generation sequencing technologies (interpreted as encompassing amplifying all or a portion of amplified nucleic acid products released, claim 48) (paragraphs [0046]; and [0087]). Chee et al. teach encoded probes can be amplified and hybridized to a microarray, wherein separate amplification reactions can be carried out, in which amplification is specific to a particular spatial code or subset of codes, accomplished by using code-specific primers (interpreted as amplifying all or a portion of amplified nucleic acid products released; and thereby determining the location of the nucleic acid in the tissue section, claim 31) (paragraph [0086], lines 14-17). Chee teaches that the invention allows a great increase in sensitivity of detecting rare mutations by dramatically increasing signal-to-noise ratio (paragraph [0091], lines 1-6). Chee teaches that the amount of biological target, here a DNA target sequence, at each assay location is systematically varied on the microarray substrate, such as a 50 micron spot size (paragraph [0098], lines 1-5). Chee teaches that in order to target specific sites of interest, an informative image of the biological sample to be assayed can be used to assist in reagent delivery methods associated with the encoding scheme, wherein sample regions of the biological sample can be identified by image processing integrated with other features of the assay system, such as software to automatically translate image information, and the use of fiducial markers on slides and/or other very accurate physical positioning systems (interpreted as a nucleic acid array comprising fiducial markers, claim 31a) (paragraph [0083]).
Chee does not specifically exemplify degenerate sequences (claim 31, in part); a bead (instant claim 32); or a capture probe immobilized on a bead (instant claim 33).
Regarding claims 31 (in part), 32 and 33, Chee et al. teach compositions and methods for multiplex decoding of microspheres array sensors (interpreting microspheres as beads, claim 32) (Abstract). Chee et al. teach that Figure 13 depicts construction of probes on bead containing encoding sequences, zipcodes, and a gene-specific sequence, wherein two different encoding cassettes are employed to facilitate the primer extension using primers with universal or degenerate bases; and that Figure 14 depicts incorporation of a cleavable linker between the encoding sequences and gene-specific sequences (interpreted as primer extension; and a capture probe comprising a degenerate nucleic acid sequence, claim 31) (pg. 7, first and second full paragraphs; and Figures 13 and 14). Figure 13 is shown below:

    PNG
    media_image1.png
    199
    700
    media_image1.png
    Greyscale

Figure 13
Chee et al. teach forming a surface comprising individual sites on a substrate and distributing microspheres on the surface such that the individual sites comprise microspheres (interpreted as a plurality of features), wherein the microspheres comprise at lease a first and a second subpopulation each comprising a bioactive agent (interpreted as encompassing a capture probe with a capture domain) and an identifier binding ligand that will bind a decoder binding ligand such that the identification of the bioactive agent can be elucidated (interpreted as identifying, claims 1f) (pg. 4, last full paragraph). Chee et al. teach that the subsequent primer is lengthened by the addition of a degenerate base (interpreted as the capture domain comprising a degenerate sequence, claim 31(a)(i))( pg. 30, second full paragraph, lines 14-15). Chee et al. teach that the acquisition system (CCD) starts taking images every few seconds; and that fluorescence is easily imaged and quantified using standard optical hardware and software; and that acquisition of only 4 color images is sufficient to obtain information on 73 different coding hues (corresponding to correlating the identified nucleotide sequence to an image of the tissue section) (pg. 33, first full paragraph; pg. 41, last full paragraph; and pg. 42, last full paragraph). Chee teaches a degenerate probe sequence is attached to one or more constant probe regions, wherein “constant” probe region is meant a portion of the probe that is invariant among a population of decoder probes, such that the degenerate region or variable region is flanked by constant regions (interpreted as a capture probe comprise a degenerate nucleic acid sequence, claim 31) (pg. 36, last partial paragraph; and pg. 37, first partial paragraph). Chee teaches that the compositions of the invention are used to detect the presence or absence of a particular target analyte such as a particular nucleotide sequence or a particular protein (interpreting analytes to include nucleic acid sequences) (pg. 13, second full paragraph, lines 8-9). Chee et al. teach cDNA arrays made for RNA expression profiling, wherein cDNA clones are amplified (for example, using PCR) from cDNA libraries propagated in a host-vector system, such that each amplified DNA is attached to a population of beads, such that different populations of beads are mixed together to create a collection of beads representing the cDNA library (pg. 65, first full paragraph). Chee et al. teach that the capture probe can be extended, wherein the probe is either synthesized 5’-3’ on the bead, or attached at the 5’ end to provide a free 3’ end for polymerase extension (interpreting the capture probe as being extended using primers with degenerate bases, claim 31) (pg. 62, first full paragraph, lines 6-8).
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of detecting a distinct patterns of uniquely coded beads as exemplified by Chee et al., it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the assay system and reagent delivery system comprising encoding oligonucleotide primers coupled to probes, and biological samples including tissue sections immobilized on a substrate surface as exemplified by Chee to include probes comprising encoding sequences, zipcodes, a gene-specific sequence, and degenerate sequences attached to beads as disclosed by Chee et al. with a reasonable expectation of success in creating an assay and imaging system for determining the features and organization of a biological sample of interest including a tissue section; and/or in creating a multiplex assay system, such that encoding oligonucleotides attached to beads are delivered to a biological sample in defined spatial patterns, and the reacted encoded oligonucleotides are identified and mapped back to locations in the biological sample to provide spatially-associated information including for use in diagnostics.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Response to Arguments
Applicant’s arguments filed February 10, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Chee II (Chee ‘111) does not describe the use of (i) and (ii) of claim 31d to indicate that the nucleic acid was obtained from the tissue section at a distinct position on the array comprising a fiducial frame (Applicant Remarks, pg. 12, second full paragraph); (b) Chee I (Chee ‘979) does not teach a capture domain comprising a degenerate nucleic acid sequence as required by claim 31(a)(i), or a capture probe comprising the capture domain immobilized on a bead as required by pending claim 33 (pg. 12, last partial paragraph); and (c) rejections as applied to the instant claims should be withdrawn due to previously submitted evidence of indicia of non-obviousness including: (1) satisfaction of a long-felt need, which has been articulated in 2013 by the Marx I reference; and (2) industry praise, such as found in Marx I and Marx II, which describes spatially resolved transcriptomics as the “Method of the Year” (Applicant Remarks, pg. 15, last full paragraph through pg. 19, first partial paragraph).
	Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including that the rejection is based on the combination of cited references (e.g., Chee ‘111 and Chee ‘979), and that the “thereby” clause is not given patentable weight. Applicant’s assertion that Chee II (Chee ‘111) does not describe the use of (i) and (ii) of claim 31d to indicate that the nucleic acid was obtained from the tissue section at a distinct position on the array comprising a fiducial frame; and Chee ‘979 does not teach does not teach a capture domain comprising a degenerate nucleic acid sequence as required by claim 31(a)(i), or a capture probe comprising the capture domain immobilized on a bead as required by pending claim 33, is not found persuasive. As an initial matter, it is noted that instant claim 33 is a dependent claim, which depends from independent claim 31. Thus, a capture probe immobilized on a bead is not recited in instant independent claim 31. 
Chee ‘111 teach:
an invention that provides assays and assay systems for use in spatially encoded biological arrays (interpreting spatially encoded arrays as comprising a capture domain and a positional domain);

(i) providing a sample affixed to a support; (ii) delivering encoded probes for the multiple protein targets in the sample in a known spatial pattern, where each encoded probe comprises a protein probe region that can interact with the protein targets, and a coding tag that identifies a location of the site to which the encoded probe was delivered and the protein probe region of the encoded probe of which the coding tag is part (interpret the coding tag as the positional domain); (iii) allowing the encoded probes to interact with the protein targets; (iv) separating encoded probes that interact with the protein targets from the encoded probes that do not interact with the protein targets; (v) determining all or a portion of a sequence of the encoded probes by high-throughput sequencing (interpreted as determining all or part of the nucleotide sequence of the nucleic acid; and determining all or part of the positional domain); and (vi) associating the abundance or activity or both of the multiple protein targets to the locations of the multiple sites in the sample, wherein samples can be any biological sample including tissue sections (interpreted as the nucleotide sequencing of (i) and (ii) indicate the nucleic acid was obtained from the tissue section at a distinct position on the nucleic acid array by the capture probe, thereby determining the location of the nucleic acid in the tissue section); and

in order to target specific sites of interest, an informative image of the biological sample to be assayed can be used to assist in reagent delivery methods associated with the encoding scheme, wherein sample regions of the biological sample can be identified by image processing integrated with other features of the assay system, such as software to automatically translate image information, and the use of fiducial markers on slides and/or other very accurate physical positioning systems (interpreted as a nucleic acid array comprising a fiducial frame).

As noted supra, Chee ‘979 teach:
Figure 13 illustrates a bead of the invention comprising an encoding sequence, a zipcode, an encoding sequence, a zipcode and a gene-specific sequence, wherein two different encoding cassettes are employed to facilitate primer extension using primers with degenerate bases; such that the capture probe attached to the bead is extended (interpreting the zipcode as a positional domain and the gene-specific sequence as a capture domain, wherein the domains are non-overlapping domains; and first sequence comprising a degenerate nucleic acid sequence); 

the use of degenerate probes as decoding binding ligands (DBL)-identifier binding ligand (IBL) combinations (interpreted as first sequence comprising a degenerate nucleic acid sequence); and

after the array is made, a correlation of the location of an individual site on the array with the bead or bioactive agent at that particular site can be made, wherein the microspheres comprise at least a first and a second subpopulation each comprising a bioactive agent and an identifier binding ligand that will bind a decoder binding ligand, such that the identification of the bioactive agent can be elucidated including decoding by sequencing (interpreted as encompassing a capture sequence and a positional domain; and nucleotide sequences of (i) and (ii) indicate the nucleic acid was obtained from the tissue section at a distinct position on the nucleic array by the capture probe).

Thus, the combined references teach all of the limitations of the claims.
Regarding (c), please see the discussion below for the analysis of Applicant’s indicia of non-obviousness.



(3)	The rejection of claims 31-33, 35, 40, 41, 47, 48 and 52 is maintained, and claim 54 is newly rejected, under 35 U.S.C. 103(a) as being unpatentable over Hayden (US Patent 9416409, issued August 16, 2016; effective filing date July 31, 2009; of record) in view of Cohen et al. (US Patent Application Publication No. 20060183150, published August 17, 2006; of record).
Regarding claims 31-33, 35, 40, 47, 48, 52 and 54, Hayden teaches methods for performing molecular tests including methods for generating target sequence-linked solid supports (e.g., beads) (interpreted as a bead array) using a solid support linked to a plurality of capture sequences and capture primers composed of a 3’ target-specific portion (interpreted as the capture domain) and a 5’ capture sequence portion (interpreted as the positional domain), wherein the target sequence linked solid support is used in sequencing methods including next-generation sequencing methods (e.g., pyrosequencing, zero-mode waveguide type sequencing, nanopore sequencing, etc.) (interpreted as sequencing) to determine the sequence of the target sequence in order to detect the identity of a target nucleic acid in a sample (interpreted as beads as features; capture probe is immobilized on a bead; an array; capture domain; positional domain; and sequencing, claims 1a, 1d, 32 and 33) (Abstract). 
Hayden teaches generating target sequence-linked solid supports (e.g., beads) using a solid support linked to a plurality of capture sequences and capture primers composed of 3’ target-specific portion and a 5’ capture sequence portion, wherein the target sequence linked solid support is used in sequencing methods (e.g., pyrosequencing, zero-mode waveguide type sequencing, nanopore sequencing, etc.) to determine the sequence of the target sequence detects the identity of a target nucleic acid in a sample (interpreting the target sequence as the capture domain; and sequencing all or part of nucleotide sequence of the nucleic acid in the tissue section specifically bound to the capture domain or a complement thereof, and the nucleotide sequence of the positional domain to indicate the nucleic acid was obtained from the tissue section at a distinct position on the nucleic acid array, claim 31a and 31d) (col 2, lines 1-10). Hayden teaches incorporating labeled nucleotides at the terminal end of the extended primer nucleic acid, wherein nucleotides that comprise different nucleobases comprise different labels, wherein the different labels produce detectable signals, such that the detectable signals identify the labeled nucleotides in the template nucleic acid to thereby determine the nucleic acid sequence of at least a subsequence of the target sequence (interpreting labeled nucleotides as a positional domain) (col 3, lines 9-22). Hayden teaches that the methods further comprise treating the target sequences or sequences linked to the solid support under conditions such that at least part of the nucleic acid sequence of the target sequence is determined including by next-generation sequencing methods (interpreted as sequencing all or part of the nucleotide sequences of (i) and (ii) indicate that the nucleic acid was obtained from the tissue at a distinct position on the nucleic array, claim 31d) (col 2, lines 57-59). Hayden teaches that template DNA is fragmented and polyadenylated at the 3’ end (interpreted as DNA), with a final adenosine bearing a fluorescent label, wherein the denatured polyadenylated template fragments are ligated to poly(dT) oligonucleotides on the surface of a flow cell, such that initial physical locations of captured template molecules are recorded by a CCD camera, and then the label is cleaved and washed away; and that sequencing is achieved by addition of polymerase and serial addition of fluorescently-labeled dNTP reagents (interpreted as DNA; contacting, extending; sequencing; signal captured by CCD camera as fiduciary frame; and wherein nucleic acid sequences indicate that the nucleic acid was obtained from the tissue at a distinct position on the nucleic array, claims 31b-31d, 35 and 54) (col 11, lines 1-7). Hayden teaches that bioagents include cells, cell lines, human clinical samples (interpreted as encompassing tissue sections), mammalian blood samples, cell cultures, bacterial cells, animals, etc. (interpreted as encompassing tissue sections, claim 31c) (col 13, lines 57-63). Hayden teaches in Figure 3, PCR with a capture primer and a reverse primer, and hybridization of one of the PCR amplicons with a capture sequence on a solid support bead, such that emulsion PCR can then be carried out to clonally amplify the target sequences such that all or most of the capture sequences on the solid support are extended with a target sequence (interpreted as extending; amplifying; a DNA polymerase reaction; and generating an amplified product, claims 40 ad 52) (col 7, lines 43-52). Hayden teaches that as the DNA polymerase incorporates complimentary nucleotides, each base is held within the detection volume, then as part of the natural incorporation cycle, the polymerase cleaves the bond holding the fluorophore in place and the dye diffuses out of the detection volume, such that following incorporation, the signal immediately returns to baseline and the process repeats (interpreted as releasing one or more amplified nucleic acids; amplifying the released nucleic acid; and extending comprises a DNA polymerase reaction, claim 52) (col 11, lines 65-67; and col 12, lines 1-5). Hayden teaches that SOLiD technology involves fragmentation of the template, ligation to oligonucleotide adapters, attachment to beads, clonal amplification by emulsion PCR, such that following this, wherein beads bearing template are immobilized on a derivatized surface of a glass flow cell, and a primer complementary to the adaptor is annealed using a 5’ phosphate group for ligation to interrogation probes (interpreted as ligation to the capture domain) containing two probe-specific bases followed by 6 degenerate bases and one of four fluorescent labels (interpreted as the capture domain comprising a degenerate sequence, claim 31a) (col 10, lines 14-28). Hayden teaches that primers can contain one or more universal bases, and oligonucleotide primers can be designed such that the nucleotide corresponding to the position is a base which can bind to more than one nucleotide, while other examples of universal nucleobases include nitroindoles, and degenerate nucleotides dP or dK (interpreted as the capture domain comprising a degenerate sequence, claim 31a) (col 24, lines 7-20). Hayden teaches in Figure 1B, capture primers including a barcode sequence between the 3’ region and 5’ region (interpreting the barcode as a positional domain, claim 31a) (col 1, lines 40-42; and Figure 1B). Figure 1B is shown below:

    PNG
    media_image2.png
    177
    526
    media_image2.png
    Greyscale

Figure 1B
Hayden teaches that particles can be made of any suitable material including latex, and that columns containing a particle matrix suitable for attachment of oligonucleotides is used, wherein the columns contain microbeads to which capture sequences are covalently bound; and wherein the matrix consists of a film of polyacrylamide polymerized onto a microscope slide (interpreting columns, and film as fiducial frames, claim 31) (col 29, lines 42-53). Hayden teaches that primers can undergo “wobble base” pairing, such as where inosine binds to U, C or A; guanine binds to U or C, and uridine binds to U or C, wherein a “wobble base” is a variation in a codon found at the third nucleotide position of a DNA triplet (interpreted as degenerate based, claim 31) (col 19, lines 61-62; and col 24, lines 10-15).
	Hayden does not specifically exemplify an intact tissue section (instant claim 31, in part); or quantifying amplified nucleic acid molecules (instant claim 41).
	Regarding claim 31 (in part) and 40, Cohen et al. teach that the invention combines cellular morphological analysis with fluorescence in situ hybridization (FISH) to provide a correlation of genetic abnormalities and cellular morphology within the same section of a tissue sample and/or combines immunohistochemistry (IHC) with FISH to provide a correlation of genetic abnormalities with protein expression in the same tissue section (interpreted as nucleotide sequences of (i) and (ii) indicating that the nucleic acid was obtained from the tissue at a distinct position on the nucleic array, claim 31) (paragraph [0008]). Cohen et al. teach that the method comprises: (a) staining the section of tissue sample with a morphological stain (interpreted as a tissue section); (b) determining cellular morphology in the section of the tissue sample (interpreted as a tissue section); (c) hybridizing a first fluorescently labeled nucleic acid probe to the target nucleic acid sequence in the same tissue sample; (d) detecting the presence of the first nucleic acid probe in the section of tissue sample; and (e) correlating step (b) with step (d) (interpreted as a tissue section, claim 31b) (paragraphs [0010]-[0015]). Cohen et al. teach that a “section” of a tissue sample is a meant as a single part or piece of a tissue sample such as a thin slice of tissue or cells cut from a tissue (interpreted as nucleotide sequences of (i) and (ii) indicating that the nucleic acid was obtained from the tissue at a distinct position on the nucleic array, claim 31) (paragraph [0036]). Cohn et al. teach that in order to correlate cellular morphology and/or IHC with FISH, one can use a computer-driven, motorized stage which stores the location of co-ordinates to evaluate the same area by two different analytical techniques (paragraph [0090], lines 1-5). Cohen et al. teach that typically hundreds of cells are scanned in a tissue sample and quantification of the specific target nucleic acid sequence is determined in the form of fluorescent spots, wherein the relative number of spots in a cell from a norm can be indicative of a malignancy or a predisposition to a malignancy, disease or other abnormality (interpreted as quantifying, claim 40) (paragraph [0091], claim 1-9). Cohen et al. teach that the slides are mounted and cover-slipped using an aqueous-based mounting medium for evaluation at the microscope, such that areas of interest were identified by the pathologist were marked on the cover-glass and subsequently circled on the underside of the slide using a diamond-tipped pencil (interpreted as a fiducial frame, claim 31) (paragraphs [0098], lines 19-24). Cohen et al. teach that morphologically identified areas of normal or tumor tissue were located on FISH processed slides by recalling stored x and y coordinates; alternatively, if location coordinates have not been stored, a saved morphological image of the area of interest was used as a reference to localize the appropriate area after FISH processing (interpreted as a fiducial frame; and determining the location of the nucleic acid in the tissue section, claim 31) (paragraphs [0103], lines 19-24).
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”.  Therefore, in view the benefits of analyzing and evaluating a tissue sample from a subject as exemplified by Cohen et al., it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to modify the method of using beads linked to a plurality of capture sequences comprising primers and barcodes as disclosed by Hayden to include the stained tissue section as taught by Cohen et al. with a reasonable expectation of success in detecting target nucleic acid sequences within a tissue section; evaluating the same area of a tissue section by two different analytical techniques including hybridization of different capture probe sequences to the same area of a tissue section by fluorescence and/or barcode analysis; and/or in detecting nucleic acid sequences such as nucleic acid sequences indicative of a malignancy or a predisposition to a malignancy including the physical locations of the captured template molecules.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed February 10, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the capture sequences in Figure 1C of Hayden do not directly capture the nucleic acid, but rather an intermediate oligonucleotide that includes a target capture sequence; and neither the capture sequences of the bead nor the capture primers (as shown in Figure 1B) include a positional domain because the barcode sequence of Hayden is for multiplex sequencing reactions (Applicant Remarks, pg. 13, last partial paragraph; and pg. 14, first partial paragraph); (b) Hayden does not describe a fiducial frame (Applicant Remarks, pg. 14, first partial paragraph, lines 19-21); and (c) the rejections as applied to the instant claims should be withdrawn due to previously submitted evidence of indicia of non-obviousness including: (1) satisfaction of a long-felt need, which has been articulated in 2013 by the Marx I reference; and (2) industry praise, such as found in Marx I and Marx II, which describes spatially resolved transcriptomics as the “Method of the Year” (Applicant Remarks, pg. 15, last full paragraph through pg. 19, first partial paragraph).
	Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including that the rejection of record is based on the combination of cited references (e.g., Haden and Cohen et al.); and that the “thereby” clause is not given patentable weight. Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Moreover, "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983); In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); and Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Furthermore, it is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections, wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed. In such a situation, the burden is shifted to the Applicants to “prove that subject matter shown to be in the prior art does not possess characteristic relied on” (205 USPQ 594, second column, first full paragraph). Applicant’s assertion that the capture sequences in Figure 1C of Hayden do not directly capture the nucleic acid, but rather an intermediate oligonucleotide that includes a target capture sequence; and neither the capture sequences of the bead nor the capture primers (as shown in Figure 1B) include a positional domain because the barcode sequence of Hayden is for multiplex sequencing reactions, is not found persuasive. As an initial matter, it is noted that instant claim 31 does not recite any specific characteristics of the positional domain, such that the positional domain can be located at any position within the capture probe, and can comprise any nucleotide sequence. Thus, the positional domain can be represented by the barcode sequence and/or the capture sequence as illustrated in Figure 1B of Hayden. Moreover, Applicant’s assertion that the capture domain of Hayden does not directly capture the nucleic acid from the sample, is incorrect. Hayden clearly teaches that the 3’ region of the capture primer (e.g., the target sequence) hybridizes to the target nucleic acid, such that the capture primer directly binds the nucleic acids from the biological sample (see; col 2, lines 20-21). 
Hayden teaches: 
Figure 1B illustrates capture primers comprising: a capture sequence that is bound to the support by the 5’ end, a barcode sequence between the 3’ region and 5’ region, and a target sequence at the 3’ end, wherein the 3’ region of the capture primer hybridizes to the target nucleic acid, wherein determining the sequence of the target sequence detects the identity of a target nucleic acid in a sample (interpreting the capture sequence and the barcode sequence as a positional domains; and the target sequence as the capture domain; and sequencing all or part of nucleotide sequence of the nucleic acid in the tissue section specifically bound to the capture domain or a complement thereof, and the nucleotide sequence of the positional domain to indicate  the nucleic acid was obtained from the tissue section at a distinct position on the nucleic acid array); 

incorporating labeled nucleotides at the terminal end of the extended primer nucleic acid, wherein nucleotides that comprise different nucleobases comprise different labels, wherein the different labels produce detectable signals, such that the detectable signals identify the labeled nucleotides in the template nucleic acid to thereby determine the nucleic acid sequence of at least a subsequence of the target sequence (interpreting labeled nucleotides as a positional domain);

the methods further comprise treating the target sequences or sequences linked to the solid support under conditions such that at least part of the nucleic acid sequence of the target sequence is determined including by next-generation sequencing (interpreted as sequencing all or part of nucleotide sequences (i) and (ii), which indicate that the nucleic acid was obtained from the tissue at a distinct position on the nucleic array); and

that template DNA is fragmented and polyadenylated at the 3’ end (interpreted as DNA), with a final adenosine bearing a fluorescent label, wherein the denatured polyadenylated template fragments are ligated to poly(dT) oligonucleotides on the surface of a flow cell, such that initial physical locations of captured template molecules are recorded by a CCD camera; and that sequencing is achieved by addition of polymerase and serial addition of fluorescently-labeled dNTP reagents (interpreting a signal captured by CCD camera as fiduciary frame; and interpreted as sequencing (i) and (ii) in combination with the physical location captured by CCD camera as nucleotide sequences of (i) and (ii) indicating that the nucleic acid was obtained from the tissue at a distinct position on the nucleic array).


Cohen et al. teach:
the method comprises: (a) staining the section of tissue sample with a morphological stain; (b) determining cellular morphology in the section of the tissue sample; (c) hybridizing a first fluorescently labeled nucleic acid probe to the target nucleic acid sequence in the same tissue sample; (d) detecting the presence of the first nucleic acid probe in the section of tissue sample; and (e) correlating step (b) with step (d), wherein a “section” of a tissue sample is a meant as a single part or piece of a tissue sample such as a thin slice of tissue or cells cut from a tissue (interpreted as indicating that the nucleic acid was obtained from the tissue at a distinct position on the nucleic array).

Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant’s assertion that Hayden does not teach a fiducial frame, is not found persuasive. As an initial matter, the Examiner notes that no specific “fiducial frame” and/or its characteristics (e.g., structure, location, use, material, etc.) are recited in instant claim 31. 
Hayden teaches:
that particles can be made of any suitable material, and that columns containing a particle matrix suitable for attachment of oligonucleotides is used, wherein the columns contain microbeads to which capture sequences are covalently bound; and wherein the matrix consists of a film of polyacrylamide polymerized onto a microscope slide (interpreting particle matrix, columns, and film as fiducial frames); and

that initial physical locations of captured template molecules are recorded by a CCD camera (interpreting the recorded locations as a fiducial frame).

Cohen et al. teach: 
that the slides are mounted and cover-slipped using an aqueous-based mounting medium for evaluation at the microscope, such that areas of interest were identified by the pathologist were marked on the cover-glass and subsequently circled on the underside of the slide using a diamond-tipped pencil (interpreted as a fiducial frame); and 

morphologically identified areas of normal or tumor tissue were located on FISH processed slides by recalling stored x and y coordinates; alternatively, if location coordinates have not been stored, a saved morphological image of the area of interest was used as a reference to localize the appropriate area after FISH processing (interpreting saved coordinates and/or saved images as fiducial frames).

Regarding (c), Applicant’s assertion that  the rejections as applied to the instant claims should be withdrawn due to previously submitted evidence of indicia of non-obviousness including: (1) satisfaction of a long-felt need, which has been articulated in 2013 by the Marx I reference; and (2) industry praise, such as found in Marx I and Marx II, which describes spatially resolved transcriptomics as the “Method of the Year”, is not found persuasive. Consideration of Secondary Indicia of Non-Obviousness were also discussed in the Office Action mailed August 11, 2021. 

Consideration of Applicant’s asserted Indicia of Non-Obviousness (for clarity, Exhibits A-I are labeled as presented by Applicant in the reply filed March 12, 2021).

Applicants’ submission of evidence of secondary indicia of non-obviousness has been considered, but is not found persuasive. As noted in MPEP 716.01(a), affidavits or declarations, when timely presented, containing evidence of criticality or unexpected results, commercial success, long-felt but unsolved needs, failure of others, skepticism of experts, etc., must be considered by the examiner in determining the issue of obviousness of claims for patentability under 35 U.S.C. 103. Moreover, MPEP 716.01(d) indicates that although the record may establish evidence of secondary considerations, which are indicia of nonobviousness, the record may also establish such a strong case of obviousness that the objective evidence of nonobviousness is not sufficient to outweigh the evidence of obviousness (underline added). Newell Cos. v. Kenney Mfg. Co., 864 F.2d 757, 769, 9 USPQ2d 1417, 1427 (Fed. Cir. 1988), cert. denied, 493 U.S. 814 (1989); Richardson-Vicks, Inc., v. The Upjohn Co., 122 F.3d 1476, 1484, 44 USPQ2d 1181, 1187 (Fed. Cir. 1997). The Examiner notes that instant claim 31 is very broadly recited, such that the method as recited in instant claim 31 does not adequately describe the method as disclosed in the Exhibits.

LONG-FELT NEED:
As indicated in MPEP 716.04(I) and (II), establishing long-felt need requires objective evidence that an art recognized problem existed in the art for a long period of time without solution. Long-felt need is analyzed as of the date the problem is identified and articulated, and there is evidence of efforts to solve that problem, not as of the date of the most pertinent prior art references (underline added). Texas Instruments Inc. v. Int’l Trade Comm’n, 988 F.2d 1165, 1179, 26 USPQ2d 1018, 1029 (Fed. Cir. 1993). The relevance of long-felt need and the failure of others to the issue of obviousness depends on several factors. First, the need must have been a persistent one that was recognized by those of ordinary skill in the art. In re Gershon, 372 F.2d 535, 539, 152 USPQ 602, 605 (CCPA 1967) ("Since the alleged problem in this case was first recognized by appellants, and others apparently have not yet become aware of its existence, it goes without saying that there could not possibly be any evidence of either a long felt need in the...art for a solution to a problem of dubious existence or failure of others skilled in the art who unsuccessfully attempted to solve a problem of which they were not aware."); Orthopedic Equipment Co., Inc. v. All Orthopedic Appliances, Inc., 707 F.2d 1376, 217 USPQ 1281 (Fed. Cir. 1983) (Although the claimed invention achieved the desirable result of reducing inventories, there was no evidence of any prior unsuccessful attempts to do so.). Additionally, “the long-felt need must not have been satisfied by another before the invention by applicant”. Newell Companies v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988) (Although at one time there was a long-felt need for a "do-it-yourself" window shade material which was adjustable without the use of tools, a prior art product fulfilled the need by using a scored plastic material which could be torn. "[O]nce another supplied the key element, there was no long-felt need or, indeed, a problem to be solved"). Applicant’s assertion that the presently claimed method are non-obvious as they satisfy a long-felt, but unresolved need in the field; and that Marx I and Marx II state that methods developed by the inventors of the present invention satisfied this long-felt need, is not persuasive. Moreover, Applicant’s assertion that the presently claimed methods are non-obvious as they have received industry praise as shown in Marx I and Marx II (Exhibits C and D), wherein Marx I highlights spatial transcriptomics, is not persuasive. As an initial matter, it is noted that instant claim 31 is very broadly recited, such that no specific array (e.g., random, ordered, well-plate, test tubes, chip, etc.); substrate (e.g., gel, metal, polymer, beads, sheets, slides, pins, glass, etc. having any particular size, shape, characteristic such as magnetic, etc.); features (e.g., number and/or spacing of pits, posts, wells, pores, channels, etc.); capture probes (e.g., nucleic acids, aptamers, DNA, RNA, cDNA, primers, etc.); capture domains and/or positional domains (e.g., having any specific 5’ to 3’ location on the capture probe, length, sequence, etc.); tissue sections (e.g., comprising a particular area, thickness, length, fresh, frozen, biopsy, formalin-fixed, etc.); method of providing (e.g., in situ, ex vivo, in silico, from a kit, etc.); method of contacting; method of extending (e.g., PCR, emulsion PCR, whole genome amplification, rolling circle amplification, etc.); method of sequencing (e.g., sequencing by synthesis, Roche 454, Illumina, paired-end sequencing, HTS, etc.); and/or specific locations of distinct positions on the array that correspond to of the tissue section are recited in instant claim 31. It is noted that Applicant has not met the requirements for demonstrating the satisfaction of a long-felt, but unresolved need in the field. For example: 

(I)  	Applicant has not clearly articulated or identified the specific “need” that was unmet or unresolved (and subsequently met/solved by Applicant), the particular field of the invention, and/or indicated when this need was identified and/or articulated. Applicant asserts that: 
(1)	Applicant asserts that the Marx II reference describes that there was a long-felt need in the field as of the earlier filing date of the present application (pg. 20, first full paragraph); however, the Examiner was unable to find this recitation in Marx II. As supported by the Marx II reference, many companies, universities, institutions, laboratories, scientists, etc. had developed methods of spatially resolved transcriptomics that were celebrated as encompassing the “Method of the Year 2020” and, thus, it is unclear why Applicant believes that these methods did not meet the asserted ‘long-felt, but unresolved need in the field’ before the filing of the instant Application.
(2)	Applicant indicates that Marx II describes a breakthrough in meeting the long-felt need in the filed by the instant inventors. Marx II and/or Applicant indicate that: 
the methods developed helped solve long felt needs in the field, wherein long-felt need was met when fixed, stained tissue is imaged and then permeabilized, the released mRNAs move and attach to an array beneath the tissue with barcoded oligonucleotides, which fixes them in the position that they had in the tissue; and after reverse transcription, the tissue is enzymatically removed to leave behind spatially barcoded cDNA molecules attached to the oligo array, wherein the cDNAs are sequences to provide spatially resolved transcriptomic information; 

and that the schematic at the top of pg. 10 of Marx II shows:

hybridization of a polyA tail of mRNA to a polyT sequence of the capture domain of ID582; such that the method has a resolution of 100 microns, which is tens of cells (Applicant Remarks, pg. 16, last partial paragraph; and pg. 17, first partial paragraph; and first full paragraph; and Marx II). 

However, it is noted that instant claim 31 does not recite that the tissue section is a fixed, stained tissue section; that tissue imaging is conducted; that tissue permeabilization is carried out; that mRNAs are released from the tissue section; that the released mRNAs attach to an array of barcoded oligo-nucleotides beneath the tissue section; hybridization of a polyA tail of an mRNA to a polyT sequence of the capture domain; fixation of the barcoded oligonucleotides in the position that they had in the tissue; reverse transcription of the mRNA to cDNA; enzymatic removal of the tissue; sequencing barcoded cDNA molecules to yield spatially resolved transcriptomic information and/or that the method has a resolution limited to tens of cells. Thus, the method as recited in instant claim 31 bears little resemblance to the method described in Marx II, which Applicant asserts solves a long-felt need in the field. 
	(3)	Applicant asserts that the “long-felt need” was identified and articulated at the time of filing because Marx I indicates that single-cell technologies have been covered before, including in 2013, but the decision to highlight spatially resolved transcriptomics was because the methods are able to elucidate single-cell heterogeneity and define cell types while also retaining spatial information, wherein this maintenance of spatial context is crucial for understanding key aspects of cell biology (argument summarized by the Examiner) (Applicant Remarks, pg. 17, last partial paragraph; and pg. 18, first partial paragraph). However, it is noted that Marx I is was published online on January 6, 2021; while Marx II (Method of the Year 2020) was published in January 2021. Thus, the asserted ‘long-felt need’ in the art was clearly not articulated by Marx I and/or Marx II before the filing date of the instant Application. Moreover, there is no indication that this asserted ‘long-felt need’ was not already met by the other inventors, researchers, universities, and/or teams that were also praised in the Marx II reference.

(II)  	Exhibit D (Marx II) makes clear that others in the field have succeeded in developing technologies based on spatial transcriptomics including seqFISH, seqFISH+, scRNA-seq, Drop-seq, smFISH, Slide-seq, the development of a high-resolution method for spatially resolved gene expression by BGI Research, and the spatial analysis for the Brain Initiative Cell Census Network (BICCN) project including the Allen Mouse Brain Atlas, which began with situ expression profiling of all mouse genes to show anatomical and spatial gene expression patterns, wherein its reference database has been widely used (See; Exhibit D), and as evidenced by Diez-Roux et al. (Abstract; and p. 9, Figure 6); and that spatial transcriptomics is clearly described in the prior art such as by Church (US6432360), wherein Church teaches methods of using arrays for the spatial detection of RNA in a tissue section, such that it appears that a “long-felt need” for spatial transcriptomics was already satisfied by another before Applicant’s invention. 

(III)  	There is strong evidence that the product (the Visium Gene Expression Platform) and the process which is asserted by Applicant to demonstrate commercial success, does not correspond to the method of the claimed invention; and/or that the commercial success is not due to features as recited in instant claims because Exhibit (D) indicates that the use of fluorescent nucleotides is a key feature (a feature not recited in the instant claims); and Exhibit (I) indicates that the Visium Platform is a significant improvement over the original spatial transcriptomics technology upon which it is based (See also; the discussion regarding “Commercial Success” below). Clearly, Applicant has not identified and/or articulated the specific long-felt need that the instant invention purports to resolve; has not indicated the date the problem was identified and articulated; has not provided evidence of efforts to solve that problem; has not described the failure of others; and has not demonstrated that the method as recited in instant claim 31 satisfies this unidentified long-felt, but unresolved need. Moreover, Applicants have provided evidence that the many different research groups and/or institutions have received equal industry praise in the area of spatially resolved transcriptomics (e.g., the “Method of the Year 2020”) and, thus, Applicant has provided strong evidence of obviousness. 

INDUSTRY PRAISE:
As discussed supra, in Marx II Applicant has provided evidence that the many different research groups and/or institutions have received equal industry praise for their work in the area of spatially resolved transcriptomics.
Regarding Exhibit C – the Marx I reference merely notes that Joakim Lundeberg and colleagues describe methods that marry spatial mapping and single-cell RNA-seq, wherein cellular RNAs are barcoded in a grid-like fashion on the basis of their position in a tissue slice before homogenization and scRNA-seq, such that these methods offer unbiased capture of the transcriptomic landscape with relative high throughput, but that it does not yet offer subcellular resolution. Thus, Exhibit C does not provide any specific detail regarding the method, or any correlation with the method as recited in instant claim 31.
Regarding Exhibit D – Applicant’s assertion that the claimed methods are non-obvious as they have received industry praise in Marx II as the “Method of the Year” (See, Applicant Remarks, pg. 16, third and fourth full paragraphs), is not found persuasive. Again, it is respectfully noted that the “Method of the Year” as referenced by Applicant as receiving industry praise in Marx II, Exhibit D (Nature Methods), does not refer to Applicant’s claimed method in particular, but instead the reference considers the “Method of the Year 2020” to be an area of research designated ‘Spatially Resolved Transcriptomics’. This “Method of the Year 2020” includes bodies of research conducted by a variety of different scientists, laboratories, teams, and/or institutions including Alexander van Oudenaaden, Long Cai, Evan Macosko, Steve Carroll, Fei Chen, Elena Fertig, Xiaowei Zhuang, and Hongkui Zeng (See, article). Clearly, the term ‘spatially resolved transcriptomics’ refers to a body of collective research conducted by a multitude of individuals, university laboratories, private companies and/or institutions, each of which is receiving equally high industry praise in the Nature Methods article. Thus, this industry praise is clear evidence of obviousness. 
Additionally, the article notes that among the many technical challenges of the Stahl and Lundeberg method was that the mRNA could diffuse in many directions, which risked inaccurate spatial data or mixed expression patterns, such that ways to avoid that were developed after a long struggle, wherein the Stahl and Salmen share first authorship on a paper published by Science. In the Science paper, Stahl indicates that Salmens’ key idea was setting up an initial reaction with fluorescent nucleotides to render visible where the cells’ mRNA meet the array of surface probes, which gives you something to image right where the synthesis of cDNA from the captured mRNA takes place; and which gives a very nice fluorescent footprint of where everything went (See; Exhibit D, pg. 10, cols 2 and 3). The Examiner notes that the paper referred to, wherein Stahl and Salmen share authorship, is the Science article published in July 2016 (Exhibit E). Thus, it is clear that before the invention found commercial success and/or industry praise, some of the technical difficulties were resolved by including the use of fluorescent nucleotides, which are not included in the method as recited in instant claim 31. There is no evidence that the process which has been praised and/or sold corresponds to the method as recited in instant claim 31, and/or that whatever commercial success may have occurred is attributable to the process defined by the claims.
Regarding Exhibit E – regarding Applicant’s indication that the Science article provides data generated using the presently claimed method developed by the inventor (See, Applicant Remarks, pg. 17, last full paragraph), the Examiner respectfully points out that the Federal Circuit has stated that the test for possession requires an objective inquiry into the four corners of the specification from the perspective of a person of ordinary skill in the art; and that the written description requirement ensures that when a patent claims a genus by its function or result, the specification recites sufficient materials to accomplish that function as evidenced by Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co. (598 F.3d 1336, 1351-53 (Fed. Cir. 2010)). Thus, any data generated outside of the instant Specification is not considered.
Regarding Exhibits F and G – please see the discussion supra regarding the Examiner’s arguments. Moreover, Exhibits F and G outline the Visium system, which is a product and not a method. The illustration on page 15 of Exhibit F at page 15 shows an intact tissue section on a slide, that somehow uses a next-generation sequencer, and suggests that some type of computer analysis using analysis and visualization software results in a color picture of various nucleic acids in an intact tissue section. However, based on the instant as-filed Specification, it is unclear whether the tissue section recited in instant claim 31 is an intact, fixed, and stained; whether it is a single tissue section from a single subject and/or whether the tissue section has undergone some pre-treatment such as fragmentation, extraction, homogenization, digestion and/or permeabilization (pg. 35, lines 7-10; pgs. 71-71, Figures 17-20; pgs. 88-91, Example 5; and pgs. 107-109, Example 12). Clearly, Exhibits F and G do not illustrate or disclose steps (a)-(d) as recited in instant claim 31; and instant claim 31 does not recite the use of any analysis and visualization software to produce a color image of nucleic acid sequence positions within an intact tissue section as illustrated on page 15, of Exhibit F. Thus, there is no nexus between the merits of the claimed invention and evidence of secondary considerations as illustrated in Exhibits F and G. Thus, Applicant’s evidence of secondary considerations such as long-felt need, industry praise, and/or commercial success is not found persuasive.

Conclusion:
 Instant claim 31 does not adequately describe (and/or correlate with) the method of the invention as asserted by Applicant and/or as illustrated in Exhibits A-G including references outlining the Visium product, such that there is no nexus between the merits of the claimed invention and the evidence of secondary considerations. It is noted that Applicant has not indicated when the ‘long-felt need’ was identified and articulated, and that the industry praise as pointed to by Applicant in the Marx II article is directed to an area of research being conducted by many different laboratories, and not to Applicant’s research alone. Moreover, in the Marx II article, Patrik Stahl indicates that methods development included 4 to 5 years of failure before commercialization was possible (See, Exhibit D, pg. 10, col 3). Thus, in order to avoid the years of failure as experienced by Applicant in commercializing a process that Applicant argues is a solution to a long-felt need, the steps of the method must be sufficiently described in the instant claims (See; Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 305 n.42, 227 USPQ 657, 673-674 n. 42 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986)). For example, instant claim 31 does not recite the method steps as outlined (and/or illustrated) in the Exhibits as discussed supra. There is no nexus between the merits of the claimed invention and the evidence of secondary considerations as suggested by Applicant. Thus, Applicant’s arguments and evidence of secondary indicia of non-obviousness such as industry praise, commercial success, and as a solution to a long-felt need is not found persuasive.

Conclusion
Claims 31-33, 35, 40, 41, 47, 48, 52 and 54 are rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639